Per Curiam,
The proposition urged on the argument of this appeal was that it is an abuse of discretion and therefore reversible error for the court of quarter sessions to refuse an application for a wholesale liquor license — there being no remonstrance — without putting on record the reasons for such refusal. We do not deem it necessary to discuss this proposition. The contrary has been ruled many times both as to wholesale and as to retail applications: Toole’s Appeal, 90 Pa. 376; Ostertag’s Petition, 144 Pa. 426; Quinton’s Appeal, 169 Pa. 115; Gross’s License, 161 Pa. 344; Com. v. Kerns, 2 Pa. Superior Ct. 59; Miller’s Application, 8 Pa. Superior Ct. 223. “ When the court has heard and decided, its whole duty is performed. The license judge is not required to give reasons for his decision: ” Donoghue’s License, 5 Pa. Superior Ct. 1. “ He is not bound to set out legal reasons for his action, he is only bound to have them : ” Gross’s License, supra.
The order is affirmed.